  Case: 1:18-cv-00864 Document #: 642 Filed: 04/22/19 Page 1 of 1 PageID #:24756




                                   April 22, 2019



Via ECF

Hon. Jeffrey T. Gilbert
United States Magistrate Judge
U.S. District Court for the
  Northern District of Illinois
219 South Dearborn Street, Room 1366
Chicago, IL 60604

Re:   In Re Dealer Management Systems Antitrust Litigation, MDL No. 2817, Case
      No. 18 C 864

Dear Judge Gilbert:

       I write on behalf of Plaintiffs regarding this Court’s Minute entry (Dkt. 638)
concerning Defendants’ Motion to Compel Deposition Dates Pursuant to Section
IV.B of the Deposition Protocol, and to Clarify Defendants’ Right to Take Third-
Party Depositions (Dkt. 630) (“Motion”). Plaintiffs have no objection to Defendants
conducting the deposition of Mr. Lamm in May, and counsel will provide dates in
the near future. Moreover, Plaintiffs do not oppose the taking of the depositions of
Dominion, InDesign, or Sandy Schwartz after the April 30, 2019 discovery cut-off,
subject to the pending motions with respect to those depositions. Given the
foregoing, the parties agree that Defendants’ Motion is moot, and no further
briefing is required.

                                              Respectfully submitted,



                                              Derek T. Ho
